                                                                                                                  t / FILED       _ _ _ LODGED
                        Case 4:14-cv-02543-CKJ Document 222 Filed 04/12/19 Page 1 ofRECEIVED
                                                                                     5                                                         COPY



                                                                                                                          APR 1 2 2019
                                               UNJTED STATES DISTRICT COURT
                                                         DISTRICT OF ARIZONA
                                                                                                             BY


                                                                                                       EXHIBIT LIST
Carrie Ferrara Clark
PLAINTIFF
                          V.
City             of Tucson
DEFENDANT                                                                                     CASE NUMBER,   CV-14-02543-TUC-CKJ

   PRESIDING JUDGE      Cindy K. Jorgenson           couRTROOM DEPUTY S a n d r a   G.   Fuller   coURT REPORTERCheryl C u m m i n g s


  HEARING/TRIAL DATE(s>         April 1_51 2019      PLAINTIFF ATTORNEY (S)   Jeffrey             DEFENDANT ATTORNEY(s>   Michelle Saavedra,
                                April 8-12, 2019                              Jacobson                                    Renee Waters


  PLF        .    DFT   DATE ADMITTED
  NO,             NO,                                                           EXHIBITS
       1                · 4\.:>\\9                   Performance Evaluation Form dated July 20, 2011 (COT 55)
       2                 .4      \\9
                              I.::>                        Doctor's Note dated December 19, 2011 (COT 233)
       3                  4 l ;o \\9          Memorandum - Request for Light Duty, dated December 14, 2011 (COT 234)
       4                  4 \ .n \\9              TFD Manual of Operations Section 203.12 Light Duty (COT 1041)
       5                  A.I    ;o   \\C\        Medical Record of Austin Clark dated July 26, 2012 (CLARK 1169)
       6                                          Medical Record of Austin Clark dated July 30, 2012 (CLARK 1145)
       7                                        Medical Record of Austin Clark dated August 10, ~012 (CLARK 1144)
       8                 4\a_\,C\                     Email from Carrie Clark dated October 21, 2012 (COT 336)
       9                  4 \ cSt. \   ,c,    TFD Clinician's Return to Unrestricted Duty Form dated October 25, 2012 (COT 231)
       10                 4\ ~\\9                             Carrie Clark TeleStaff Work History (COT 2971)
       11                 4 \ ol.. \ ,q          Email from Paramedic Jeff Todd dated October 28, 2012 (COT 337)
       12                                      Medical Record of Austin Clark dated November 5, 2012 (CLARK 1143)
       13                4 \~\,C\             Email and attached Memorandum dated November. 11, 2012 (COT 338-339)
       14                4 \ Q.. \ \<=\       Email from Capt. Paul McDonough dated November 20, 2012 (CLARK 1704)

  ',
       15                4 \ a,\ \C\         . Email from Capt. Paul McDonough dated November 20, 2012 (CLARK 1705)
       16                L\.tt..\\C\          Email from Capt. Paul McDonough dated November 20, 2012 (CLARK 1706)
       17                                      Medical Record of Austin Clark dated November 27, 2012 (CLARK 1142)
       '18                                     Medical Record of Austin Clark dated December 4, 2012 (CLARK 1185)
       19                                      Medical Record of Austin Clark dated December 17, 2012 (CLARK 1141)
       20                41..1..\ \C\               Performance Evaluation Form dated January 4, 2013 (COT 50)
       21                '4 \ cQ._ \   ,q        Employee Medical Assessment dated February 23, 2013 (COT 216)
       22
                         4\     ~"°'          Transcript of OEOP Telephonic Interview dated March ·a, 2013 (COT 4466-4481)
             Case 4:14-cv-02543-CKJ Document 222 Filed 04/12/19 Page 2 of 5




                                   EXHIBIT LIST - - CONTINUATION

Carrie Ferrara Clark                           City of Tucson                                        CASE NO.   CV-14-02543-TUC-CKJ
                                         vs.                                                                                             J


PLF    DFT      DATE ADMITTED
NO,    NO,                                                            EXHIBITS
 23              4\c1.h9                                          TeleStaff Roster (COT 413-415)
 24             4\.!l\\C\           TFD Employee Counseling Form dated March 26, 2013 (COT 104)
 25              4 l :J \,9           Verizon Wireless Records of Carrie Clark (CLARK 828-829, 831)
 26              4 \ ~ \\C,                 Handwritten Notes dated March 26, 2013 (C~ARK 1449)
                                                                                                                         I
 27              4 \ ~_\,q       Memorandum from Fire Chief Critchley dated March 29, 2013 (COT 187)
 28              4\ !) \ \9             TFD Manual of Operations Section 200 Personnel (COT 2875)
 29              4l .!> \ \C\          ACRD Charge of Discrimination dated July 24, 2013 (COT 1-2)
 30              4\ o_ \,C\                          Emails dated August 13, 2013 (COT 2968)
 31              ..!.\ !>_\\C\             Email dated October 25, 2013 (COT 1972)
                                                         I                  j        ·•

 32              4 l .:,_ hC\            Emails dated November 3-4, 2013 (COT 1973)
 33              -4 \ ~h'\ Memorandum from Deputy Chief Rodriguez dated November 4, 2013 (COT 2201)
 34               4 \~\,C\                Emails dated February 4-7, 2013 (COT 2202)
 35               A\.q__\,9              Emails dated February 13-18, 2013 (COT 2203)
 36               4l:th9 ·                   Email-dated April 29, 2014 (COT 2007)
 37              4\ Q.\\C\     Emails dated April 29, 2014; May 3, 2014; May 15, 2014 (COT 2204)
 38                                 Email dated June 4, 2014 and associated policies (COT 3002-3005)
 39             4.(~\,c;        TFD Man-ual of Operations Section 210 Physical Requirements (COT 1090)
 40             4\ :l.\\C\               Screenshots of Plaintiffs TeleStaff records (COT 2353-2354)
 41              4\:l..hc;          Memorandum from Carrie Clark dated June 19, 2014 (COT 439-440)
 42             4\ o \fl             TFD Employee Counseling Form d,ated June 30, 2014 (COT 3043)
 43              4\ .t)__h9     Petitionifor Dissolution of Marriage dated September 22, 2014 (COT 3603-3607)
 44             4 \ Jl._h'\                         Email dated November 24, 2014 (COT 2010)
 45             4\ .o \\9            Employee Counseling Form dated March 24, 2016 (COT 975-976)
                         ;·
 46             4\!l\\9         Paramedic Assignment and Incentive Pay Program for 2016 Memorandum dated April 4, 2016 (CLARK 986-988)

 47              4 \ ~\\9       Master Memo from Assistant Chief Mike Garcia dated May 13, 2016 (COT 3948-49)
 48              4\.'.)..\\C\                Seniority List Commission May 2016 (COT3957-3960)
 49             -4 \~\,9        TFD Manual of Operations Section 203 Court Appearances, Depositions & Interviews (COT 1035-1036)

 50              41.tt\\9       Emails dated June 15, 2016; June 22, 2016; and June 27, 2016. (CLARK 1002)
 51              4\4\11:\             Paramedic Assignment Pay Form dated July 8, 2016 (COT 3394)
  52             4-\ ~he;                             Carrie Clark paystubs (CLARK 1008-1010)
  53
                 4' \  ~ \C\     Q..o~i-6c:r"E:D
                                                             --   -    -

                                                             ~f'("\~\L...S.
                                                                           - -   -         ---   -       --     -   -~- - - - -

                                                                                          -:!)Jl.."'T"\:.""I::1 :l"u~E. \S _ elc \t..   (~\...P>.-~
             Case 4:14-cv-02543-CKJ Document 222 Filed 04/12/19 Page 3 of 5




                                    EXHIBIT LIST - - CONTINUATION

Carrie Ferrara Clark                                                                        CASE NO.   CV-14-02543-TUC-CKJ
                                          vs. City of Tucson
PLF    DFT      DATE ADMITTED
NO.    NO.                                                            EXHIBITS
 54                                                     Email dated October 29, 2012 (COT 396)
 55                                      Letter from Chief Brian Stevens to Chief Ed Nied (COT 397-399)
 56             4 \4 \ \~           (                                  DB# 682 (COT 2011)
 57              A\ 4\ 19                                             DB # 725 (CLARK 835)
 58                                               TeleStaff Calendar for Jeffrey Todd (CLARK 916)
 59                                                            TFD Battalions Map (COT 3649)
 60                                                   TFD Battalion/ Station Grid Map (COT 3643)
 61                             Building and Maintaining a Respectful Workplace PowerPoint slides (COT 1835-1839)
 62                             Office of Equal Opportunity Programs and Independent Police Review Memorandum dated March 22, 2013 (COT 115-116)
                4\ !l\ '"
 63             4\3\,°t         TFFA and City of Tucson Labor Agreement, Exhibit A to Resolution 21319
 64              -4 \_7,. \ 'C\ TFFA and City of Tucson Labor Agreement Addendum to Exhibit A to Resolution 21319
 65                                              Emails dated May 10 and May 13, 2013 (COT 376)
 66                                            Emails dated August29-30, 2016 (CLARK1005-1007)
 67                                       Emails dated July 8, 2016 and August 16, 2016 (CLARK 1003)
 68                                     TFD Manual of Operations Section 203.6 Trades (COT 1031-1032)
 69                                          Master Memo dated October 27, 2008 (CLARK 892-894)
 70                                                Declaration of JoAnn Acosta dated May 10, 2017
 71                                              Declaration of JoAnn Acosta dated August 17, 2017
 72                                                  Declaration of Laura Baker dated May 8, 2017
 73                                               Declaration of Laura Baker dated August 18, 2017
 74                                       Declaration of Jim Critchley dated May 5,. 2017 and attachment
 75                                                Declaration of Michael Garcia dated May 4, 2017
 76                                            Declaration of Richard L'Heureux dated April 10, 2017
 77              4 \s\ ,C\,                   Declaration of Richard L'Heureux dated August 18, 2017
 78                                          Declaration of Stefanie Lundell, M.D. dated July 24, 2017.
  79             -4 \, hC\         Decl,aration of "Ted" Edward James McDonough Ill dated May 9, 2017
  80                                            Declaration of Robert L. Rodriguez dated May 5, 2017
                                                                                                                                         '
  81                             Transcript of Deposition of JoAnn Acosta-Acedo dated February 17, 2017
  82                                       Transcript of Deposition of Laura Baker dated May 10, 2016
  83                               Transcript of Deposition of James E. Critchley, Jr'. dated June 27, 2017
  84                                    Transcript of Deposition of Michael Fischback dated May 10, 2016
               Case 4:14-cv-02543-CKJ Document 222 Filed 04/12/19 Page 4 of 5




                                        EXHIB'IT LIST - - CONTINUATION

Carrie Ferrara Clark                          · City of Tucson                 CASE NO.   CV-14-02543-TUC-CKJ
                                             vs.
PLF    DFT ·     DATE ADMITTED
NO.    NO.                                                       EXHIBITS
 85                                   Excerpts from City of Tucson's ACRD Position Statement (COT 12, 22-24)
 86              4\'3i \ \C\            City of Tucson Facilities Maintenance Work Orders (COT 3064-3080)
 87               4\::z.\,q           Emails regarding Paramedic Assignment Specialty Pay (CLARK 1005-1007)
 88                               )                      Email dated June 15, 2016 (CLARK 999)
 89              4\A.\\C\                          TeleStaff records for Carrie Clark (~LARK 993-994)
 90              4 \..'.2...\\~                          Email dated June 15, 2016 (CLARK 995)
 91                                   Memorandum from Deputy Chief Fischback dated August 8, 2013 (COT 2149-2150)
 92              4   \s\\~            TFD Manual of Operations Section 201 Assignments and Transfers (COT 970-980)
 93                                        Memorandum from Carrie Clark dated July 27, 2013 (COT 419)
 94              4l&h9                                    Emails dated May 14, 2014 (COT 2205)
 95              4 ho \\9             Memorandum from Ted McDonough dated May 22, 2014 (COT 2980,-2981)
 .96                                    Memorandum from Ted McDonough dated May 22, 2014 (COT 2979)
 97              Ahok1                  Memorandum from Tyler McKendrick dated May 22, 2014 (COT 2978)
 98               4\\o\,9                  Memorandum from Jim Grimes dated May 22, 2014 (COT 2977)
 99              -4. \q \l9            Memorandum from Timothy Nofs dated May 22, 2014 (COT 2975-2976)
 100              4 \ \0 \,q                              Emails dated May 29, 2014 (COT 2326)
 101                                       Email dated October 29, 2012, and attachments (COT 396-399)
 102                                               Memorandum dated May 20, 2013 (COT 108-109)
 103             4\\o\\C\                               Memorandum dated May 21, 2013 (COT 110)
 104                                                     Emails dated March 21, 2013 (COT 2014)
 105                                                      Emails dated March 21, 2013 (COT 325)
 106              4\C\\\C\                Memorandum from Rick L'Heureux dated May 21, 2013 (COT 410)
·107                                    Memorandum from Rob Rodriguez dated May 23, 2013 (COT 105-107)
 108                                                       Email dated July 19, 2013· (COT 2009)
 109                                                        Handwritten notes (COT 2993-2994)
 110                                                    Emails dated March 15-16, 2016 (COT 3637)
 111                                          Transcript of Interview of Nikki Sprenger (COT 3917-3923)
 112                                     Transcript of OEOP Interview of Richard L'Hereux (COT 4359-4385)
 113                                     Memorandum from Robert Barton dated March 26, 2013 (COT 318)
 114              4\~\\C\                  Memorandum from Jim'Critchley dated May 13, 2013 (COT 113)
                                               •    •                                                          I

 115                                      Appropriate Workplace Behavtor PowerPoint (CLARK 1515-1572)
                  Case 4:14-cv-02543-CKJ Document 222 Filed 04/12/19 Page 5 of 5




                                        EXHIBIT LIST - - CONTINUATION

Carrie Ferrara Clark                                         City of Tucson                                      CASE NO.   CV-14-02543--Y:UC-CKJ
                                                   vs.
PLF         DFT     DATE ADMITTED
NO.         NO.                                                                       EXHIBITS
    116             4 \ 4 \ ,~                 Employee Personnel Record Update for Jeff Todd (COT 3087)
    117             4\ 4\ ,'\                  Employee Personnel Record Update for Jeff Todd (COT 3088)
    118                                 TFD Manual of Operations Section 209 Uniforms (CLARK 953-963)
    119                              City of Tucson Code of Ethics and Rules of Conduct for Employees (CLARK 895-903)
I   120                                                Human Resources Training PowerPoint (CLARK 904-915)
    \~ \            4\ .;t_ \,'1     1t,U::.'S>,~~                          (_\ b.,..\ ,t=. L)-S:,bt-~         c:BoA~-0
,~~                 4- \ a...\ \C\    \.l \ G,. ~l       \   a_ U...-rF:"i::)        \J€12C:..,o,...., c~ E'L..\-H~(T cQ."3
    \!l_~            4 \ ~\\~         U \ C. U.. \ 1              ~ ~~                \l t=:i    <:.._, o.J..) r-.'r     E"-\·h ~ •~ o2S
\.~4                4 \ 6l.\ \~       \\ \G.. \\ L-\.            '-~-rE.7::»              \l t:=-_O S....\ o u         r-.F E.."lCU.\BtT ~9
\~S                 4 \ 3 \,c,        '(V\   t..   L   H.1       L-l     r-.. ~~ 12._ ~"\\0         I")<       <t=;~""t'\C:,L'\       ~0-'3>\ S~, ~LJA..ic
\ Q.\ ..            4 \C\ \ fi        ~ ~'-!.                .£.-n-l'-          .s
\.:'.>~                               -n. M'E.- L\. L \ 6
\~9'                4 \ \ohC\         ~LES,k\=f                                   t>E:Q.C'.' -    I'\   .l_l      ~\~70~4               c_. C..1 ),..~ t'_.
                                                                                                                                  -
\ cl<\              4\C\\\C\           """~I'"\              r
                                                                       -r-42.   C:,W"'\     <::.,       ~l t..-~'(_-           i.-\8-t:.S




                                                                                                                                              -


                                                                                                                              -
